 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CHRISTIAN D. WALKER,                             Case No. 2:04-cv-00929-KJD-PAL
12                       Petitioner,                   ORDER
13           v.
14    E.K. MCDANIEL, et al.,
15                       Respondents.
16

17          In this closed habeas corpus action, petitioner Christian D. Walker has filed a proper-

18   person document that has been docketed as a motion under Rule 60(b) of the Federal Rules of

19   Civil Procedure (ECF No. 96), a motion for appointment of counsel (ECF No. 97), and a motion

20   for leave to amend (ECF No. 98). Petitioner filed these motions on December 5, 2019.

21   Respondents have not filed a response. However, in examining the notices of electronic filing,

22   the court has noticed that respondents were not served electronically. The clerk of the court has

23   reinstated notifications for respondents and regenerated the notices. The court will give

24   respondents additional time to respond to the proper-person motions.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          IT THEREFORE IS ORDERED that respondents will have 14 days from the date of entry

 2   of this order to file and serve responses to petitioner's proper-person motions (ECF No. 96, 97,

 3   98). Petitioner will have 7 days from the date of service of respondents' responses to file replies.

 4          DATED:
                         April 2, 2020
 5                                                                 ______________________________
                                                                   KENT J. DAWSON
 6                                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
